Citation Nr: 0704162	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs 
benefits under the provisions of 38 U.S.C.A. § 6104(a) was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service with the USAFFE (U.S. Armed 
Forces, Far East) from May 1942 to January 1943, and status 
as a Prisoner of War (POW) has been established.  The veteran 
also had regular Philippine Army service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the Director 
of the Compensation and Pension Service (C&P Service) of the 
Department of Veterans Affairs (VA) which determined that the 
veteran had forfeited all benefits under laws administered by 
VA by dint of his having rendered assistance to an enemy of 
the United States by his service in the Japanese sponsored 
and controlled Bureau of the Constabulary (BC) from May 1943 
to October 1944. 

Pursuant to a November 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Philippine Army Personnel Records indicate that the 
veteran was a member of the Japanese sponsored and controlled 
Bureau of the Constabulary from May 1943 to October 1944.

2.  The veteran has admitted that he served with the BC, 
including on Affidavits for Philippine Army Personnel 
executed by him in November 1945 and February1946.

3.  As a member of the Bureau of the Constabulary, the 
veteran rendered assistance to an enemy of the United States.





CONCLUSION OF LAW

The criteria for forfeiture of all accrued or future 
gratuitous benefits under laws administered by VA are met.  
38 U.S.C.A. §§ 5107, 6104 (West 2002); 38 C.F.R. §§ 3.902, 
3.905 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 


The forfeiture statute resides in chapter 61 of title 38 of 
the United States Code, and the regulations pertaining to 
forfeiture have their own notice and development provisions.  
See, e.g, Barger v. Principi, 16 Vet. App. 132, 138 (2002), 
to the effect that the VCAA provisions apply only to 
procedures under chapter 51 of title 38, U.S.Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
section 3.901 or section 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
VA Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth the following:  (1) 
The specific charges against the person; (2) A detailed 
statement of the evidence supporting the charges, subject to 
regulatory limitations on disclosure of information; (3) 
Citation and discussion of the applicable statute; (4) The 
right to submit a statement or evidence within 60 days, 
either to rebut the charges or to explain the person's 
position; (5) The right to a hearing within 60 days, with 
representation by counsel of the person's own choosing, that 
fees for the representation are limited in accordance with 
38 U.S.C.A. § 5904(c), and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

VA has complied with all of those specified provisions.  In 
an August 2002 proposed administrative decision, the August 
2002 charge letter from VA, the final administrative decision 
in October 2002, the April 2003 forfeiture decision by the 
C&P Service, and the April 2004 statement of the case (SOC), 
the veteran was provided notice of the specific charges 
against him, a detailed statement of the evidence supporting 
the charges, and citation to and discussion of the applicable 
law.  Furthermore, the August 2002 charge letter from VA 
specifically notified the veteran of the right to submit a 
statement or evidence within 60 days (either to rebut the 
charges or to explain his position), and of his right to a 
hearing within 60 days, with representation by counsel of his 
own choosing.  The August 2002 charge letter and the April 
2004 letter attached to the statement of the case clearly 
explained that fees for representation are limited in 
accordance with 38 U.S.C.A. § 5904(c) and that no expenses 
incurred by a claimant, counsel, or witness will be paid by 
VA.

The veteran was informed of the statutory basis for 
forfeiture actions, and of the evidence considered by the RO 
in initiating and effectuating the forfeiture of his VA 
benefits.  He was notified of a proposed forfeiture action, 
which included the reasons and bases supporting such action.  
The veteran has submitted statements in his support, and all 
known and available evidence relevant to this forfeiture 
action has been collected for review.  The evidence on file 
does not show, and the veteran does not contend, that there 
is any additional evidence relevant to this appeal that has 
not been obtained.  The Board finds that there is no 
reasonable likelihood that any additional evidence is 
available with respect to the issue of forfeiture, and the 
veteran has been informed of the evidence which he must 
present and the evidence which VA would collect on his 
behalf.  Therefore, no additional assistance or notification 
is necessary or required. 

II.  Pertinent Law and Regulations

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by VA.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 
3.905(b).

Information pertaining to the authority, powers, duties, and 
functions of the Bureau of the Constabulary, as contained in 
the official journals of the Japanese military administration 
and executive orders pursuant thereto provide evidence of the 
organization and collaboration of the BC with the Japanese 
Imperial Forces.  Membership in that organization subsequent 
to December 1941 is evidence of assistance to the Japanese 
war effort.  The BC has long been recognized by this Board as 
being part of the Japanese military occupation and 
administration, and as part of the Japanese Imperial Forces.  
However, simple membership in such an organization is not 
conclusive proof that a veteran was guilty of "mutiny, 
treason, sabotage or rendering assistance to an enemy of the 
United States," which is the statutory standard which must 
be met.  See generally, Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  Rather, the circumstances of each individual case 
must be carefully analyzed to determine the nature and extent 
of a claimant's involvement with the BC.


III.  Factual Background

In March 2002, the veteran filed a claim for compensation for 
multiple conditions, indicating that they were related to his 
POW status in service.

In an undated AGUZ Form 632 (Additional Information), the 
service department certified that the veteran was in 
beleaguered status from December 8, 1941, to May 5, 1942, and 
was missing from May 6, 1942 to May 27, 1942.  From May 28, 
1942, to January 11, 1943, he was a Prisoner of War.  The 
service department determined that, from January 12, 1943, to 
April 4, 1945, he was in "no casualty" status.  The 
veteran's status under the Missing Persons Act (MPA) was 
terminated on April 4, 1945.  From April 5, 1945, until 
August 31, 1945, he had service with the Regular Philippine 
Army.  

The service department also determined that, from May 25, 
1943, until October 11, 1944, he was a member of the Japanese 
Bureau of the Constabulary.  

On Affidavits for Philippine Army Personnel executed by the 
claimant on November 16, 1945, and February 4, 1946, he 
acknowledged that he had served with the BC.  Both documents 
were sworn to be true by the claimant.

Classified materials from the Washington National Records 
Center (WNRC) and the Loyalty Development Unit at the Manila 
RO show that the veteran was a member of the Japanese-
sponsored Bureau of Constabulary (BC).  These records include 
monthly rosters and special orders rosters showing that he 
was appointed on May 15, 1943.  These records also show that 
he underwent a course of training for Commissioned Service, 
was promoted from Corporal to Sergeant in February 1944 and 
was an active member of the Suicide Squad.  A copy of a May 
1944 document from the United States Forces in the 
Philippines Headquarters, Cebu Area Command, specifically 
listed the veteran as actively aiding the enemy.  

The RO advised the veteran of this information in June 2002, 
and asked him for a detailed account of the circumstances 
surrounding his membership in the BC.  In a VAF 21-4169, the 
veteran denied being a member of any pro-Japanese, pro-
German, or anti-American-Filipino organizations, but did 
indicate that he had belonged to the BC during the Japanese 
occupation.  He noted that he did not in any way assist the 
guerrilla units or the resistance movement.  

In an additional statement, the veteran explained that after 
languishing in the concentration camp for one year as a 
prisoner of war, he was recruited to join the BC, for 14 
months.  He admitted that enlisted in the BC in order to 
escape starvation and sickness in the concentration camp.  He 
reported that he was trained in a BC academy in Manila and 
that he participated in a graduation ceremony, but did not 
join and was never assigned to patrol duties.  Rather his 
group acted as the local police force, and their only duties 
were to maintain peace and order and protect the populace 
from common petty crimes.  He noted that he was allowed out 
on pass every two months for 1-2 days of vacation, but never 
tried to escape.  He indicated that his initial rank was 
corporal and that he did not receive any promotion or 
citation while a BC.  He stated that he never performed 
duties to carry out Japanese war efforts against the U.S.  He 
reported that when the U.S. Army invaded the island of Cebu 
in October 1945 he immediately presented himself to the 
Counter Intelligence Corps.  Following an investigation he 
was confined to jail for three days, but was released when no 
one came forward to accuse him of any wrongdoing.  

The veteran was notified in August 2002 that the records in 
his case were being referred to the Board on Waivers and 
Forfeitures for consideration of the question of forfeiture 
under the provisions of 38 U.S.C.§ 6104.  A summary of the 
pertinent evidence was presented.  On the basis of the 
evidence of record, he was charged with violating the 
provisions of 38 U.S.C.§ 6104, pertaining to assisting an 
enemy of the U.S. and the consequences of doing so, namely, 
forfeiting benefits under VA laws.

In April 2003, the Director of the C&P Service notified the 
veteran of the decision that, under 38 U.S.C.§ 6104, he had 
forfeited all rights, claims, and benefits under laws 
administered by VA.  He was advised that, after consideration 
of the entire record, it was found that, by virtue of his 
voluntary service and activities in the BC during the 
Japanese occupation of the Philippines, he had rendered 
assistance to the enemy in violation of 38 U.S.C.§ 6104.

IV.  Analysis

The veteran maintains that he was forced into service with 
the BC by the conditions in the POW camp, in which he was 
held captive.  He essentially argues that he joined the BC to 
get treatment and medical care because he was so sick in the 
camp that he would have died if he had stayed, therefore his 
service in the BC should not have been considered as 
"rendering assistance to an enemy of the United States" and 
should not have resulted in forfeiture of his VA benefits.  

The Board has considered the veteran's statements to the 
effect that he did not assist the enemy in his employment 
with the BC.  However, his active participation in the BC is 
a matter of fact established by the record.  Therefore, in 
the Board's view, to find that the veteran did not render 
assistance to an enemy of the United States would be to deny 
a fact that is patently obvious from the record.  

Although the veteran denied participating in patrols against 
the anti-Japanese guerrillas, the evidence shows that he was 
a member of the suicide squad.  Further, he attested that he 
did not receive a promotion while serving with the BC; 
however, the evidence reflects that he was promoted from 
Corporal to Sergeant in February 1944 while serving with the 
BC.  He admits that for 14 months he willingly carried out 
policing duties requested of him by the Japanese government.  
Performance of these duties, by their very nature, 
necessarily had the objective and effect of rendering 
assistance to the enemy of the United States in sustaining 
control and power over the territory of the Republic of the 
Philippines during a conflict with the United States.  For 
these reasons, in the Board's view, he did render assistance 
to the Japanese BC, under any plausible meaning of the word 
"assistance."

The Board acknowledges that the veteran stated in his own 
words that, during his entire stay with the BC from May 1943 
to October 1944, he did not join or get involved in any anti-
American/Filipino organization.  However, after reviewing the 
facts in their entirety, the Board is unable to resolve any 
of the above questions in the veteran's favor.  His self-
serving statements are the only evidence in support of his 
contentions.  Moreover, significant aspects of those 
statements are directly contradicted by the other evidence of 
record.  The Board finds that, absent any countervailing 
evidence, this evidence establishes beyond a reasonable doubt 
that the veteran rendered assistance to an enemy of the 
United States government.  This fact alone mandates the 
forfeiture of all VA rights and benefits.  See 38 U.S.C.A. 
§ 6104(a) (West 2002); 38 C.F.R. § 3.902.  The veteran is 
advised that the Board is bound by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

As the preponderance of the evidence is against the veteran's 
claim for rights and benefits under title 38, United States 
Code, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6104(a), and the appeal is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


